Citation Nr: 1121757	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for chloracne to include as due to exposure to Agent Orange.

3.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  He received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2006, the RO denied service connection for diabetes mellitus and service connection for dermatitis (claimed as recurring skin rash due to herbicide exposure).  In October 2007, the RO increased the rating assigned for PTSD to 50 percent disabling, effective December 11, 2006.  In August 2009, the RO granted service connection for eczema, generalized reaction and assigned a noncompensable rating, effective December 12, 2005.  Despite the grant of service connection for a skin disorder, the Veteran desired to specifically appeal the issue as that seeking service connection for chloracne.
 
In April 2011, the Veteran testified before the undersigned at a hearing at the RO (Travel Board hearing); a transcript of that hearing is of record.  

The issues of entitlement to a compensable rating for eczema, generalized reaction and entitlement to service connection for a testicle disorder, including chronic epididymitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chloracne.  

2.  Throughout the appeal period, the Veteran's service connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in the areas of work, family relations and mood, but is not productive of total social and occupational impairment. 


CONCLUSIONS OF LAW

1.  Chloracne to include as due to exposure to Agent Orange was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
	
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2005 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for chloracne, including as due to Agent Orange exposure.  Although chloracne was not specifically listed as a disorder, the Veteran was specifically advised to send medical evidence that showed a diagnosis and the earliest symptom for each disability that resulted from his exposure to herbicides (Agent Orange).  Also, if he was claiming service connection for a skin condition, medical evidence must show that his skin condition was present during the first year after his last service in Vietnam.  Furthermore, the letter notified the Veteran of what the evidence must show for service connection, including demonstrating that he had a current disability shown by medical evidence.  

The December 2005 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The December 2005 letter, nonetheless, told him to submit relevant evidence in his possession.

The remaining elements of proper Dingess notice were provided in an April 2008 letter.  There was timing deficiency in that the notice was provided after the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The timing deficiency was cured by readjudication of the claim in September 2010 statement of the case issued after the notice was sent.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In regards the Veteran's claim seeking an increased rating for PTSD, the Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  In a July 2007 letter, issued prior to the initial adjudication of the claim in October 2007, and in a March 2009 letter, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letters told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  They satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claims, by the July 2007 and March 2009 letters.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During his Travel Board hearing, the issues on appeal were identified and the Veteran was asked about past and current treatment, the onset of his symptoms, the severity of his symptoms, and other sources of evidence that might help his claims.  He was specifically asked if the doctors ever told him that he had chloracne.  Also, any social and occupational impairment related to his PTSD was discussed.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified and relevant post-service VA and private treatment records.  The Board notes that during April 2011, Travel Board hearing, the Veteran testified that he had not been treated for his skin problems for a long time and that he was not receiving treatment for PTSD.  In addition, the Veteran was afforded appropriate VA examinations for his claimed disabilities and the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned identified the issues, and asked the Veteran about any outstanding records.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Legal Criteria & Analysis

A.  Service Connection

1.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

Diseases associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne; that becomes manifest within one year of exposure.  38 C.F.R. § 3.309(e) (2010); 38 C.F.R. § 3.307(a)(6)(ii) (2010).  Acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2.  Factual Background

The Veteran contends that he developed chloracne as a result of his in-service exposure to Agent Orange or Dioxin.  In his December 2005 claim, he referred to in-service treatment for a rash and contended that his rash began in service.  He requested compensation for a persistent rash and hardened skin growth associated with the rash.  

The Veteran's service treatment records support his assertions in so far as they document that in May 1968, in Vietnam, he was treated for a rash on the scrotum, inner thighs, and right side of the chest.  He was treated with surgical soap, Tetracaine ointment for pain, and Vioform.  Subsequently in May 1968, he was prescribed Chloroquine and Dapsone.  His November 1968 separation examination and report of medical history were negative for any complaints or findings related to a skin disorder, including chloracne.  

Post service medical records included an April 1979 treatment record that noted that the Veteran had a rash on his legs and that he broke out with beer.  

Treatment records from the Yakima VA Clinic, VA Puget Sound Health Care System, and Walla Walla VA Medical Center (VAMC) showed that beginning in October 2003, the Veteran reported that he had been exposed to Agent Orange and developed a rash on both of his legs.  In October 2005, he was seen for a skin lesion on his left hand in which squamous cell cancer was suspected.  In November 2005 left hand keratoacanthoma was diagnosed for which he underwent an excision of the left hand mass.  No other lesions were noted.  In October 2006, eczema was found with no specific required treatment.  

On February 2004 VA examination, the examiner noted that the claims file was reviewed.  The Veteran had complaints of skin involvement of the bilateral forearms, shins, and possibly the back.  He reported that the skin rash was usually episodic, but lately had been continuous at both lower forearms and the right pretibial area.  The rash was described as itchy without a history of urticaria, pustules, or vesicles.  The rash would stay dry, but would develop a scab at the excoriated areas.  He used topical creams.  After a physical exam, he was diagnosed as having dermatitis, non specific.  

In December 2006 correspondence, Dr. R.M.M. noted the Veteran's rash in service and current rash.  She opined that because of the positive Agent Orange exposure, the chronicity and the characteristics of the Veteran's skin rash, and the negative evidence of a skin rash before the war, all of these factors supported a diagnosis of rash secondary to Agent Orange exposure.  

Multiple lay statements from the Veteran, and his mother, wife, ex-wife, brother and Aunt indicated that he has a rash and it was related to his experiences in Vietnam and/or Agent Orange exposure.  Some of the statements referred to the rash as chloracne.  In July 2009, the Veteran submitted pictures of the rash.   

On July 2007 VA examination, the examiner noted that the Veteran has been diagnosed with dermatitis and that the condition existed for 42 years.  On physical examination, the examiner specifically found that there was no acne, chloracne, scarring, alopecia, alopecia, and hyperhidrosis.  The examiner added that the examination also did not reveal eczema, even though this is what the Veteran suffered from.  The Veteran was diagnosed with eczema, generalized reaction, especially of the face, arms, and chest.  

In an August 2009 independent medical opinion, after a review of the medical evidence, the Veteran was diagnosed with dermatitis.  The physician commented that chloracne was an acne-like eruption of blackheads, cysts, and pustules associated with overexposure to certain aromatic compounds, such as chlorinated dioxins and other chemical substances that were typically used during the Vietnam War.  The reviewer noted that the Veteran served in Vietnam and was seen for a rash in 1968, which was documented.  He was treated with Chloroquine as well as Dapsone.  A specific diagnosis was not mentioned.  According to the reviewer, the characteristics and location of the skin disorder detected in service were similar to that which Dr. J.M.M. observed in 2006.  Whether or not the Veteran's symptoms were compatible with chloracne was not apparent to the reviewer based on the July 2009 VA examination report showing no evidence of acne or chloracne.  The records did not show a diagnosis of chloracne in service.  However, the current lesions were at least as likely as not the same characteristics and location of the skin disease he had documented in service.  

In August 2009, the RO granted service connection for eczema, generalized reaction.  The decision was based on the evidence discussed above

In his September 2009 notice of disagreement, the Veteran argued that VA had failed to adjudicate his claim for chloracne and that his condition was serious.  

In March 2010, the Veteran reported that the symptoms he experienced in service were consistent with the symptoms of chloracne, which was associated with Agent Orange exposure.  

In November 2010, the Veteran's representative contended that the Veteran's rating should be for chloracne as opposed to eczema.  

During his April 2011 Travel Board hearing, the Veteran reported his skin-related symptoms.  He testified that he did not get pus-filled sores or cysts, but that the skin condition was very, very irritating.  He indicated that he believed he should receive a higher rating for his service-connected eczema.  

3.  Analysis

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also Degmetich, supra (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Board acknowledges the Veteran's assertions and multiple lay statements from his family members asserting that he has chloracne.  While a lay person would be competent to report the symptoms of a skin disease or a diagnosis told to him by a medical professional; it would require medical expertise to say that the symptoms of a skin disease meet the criteria for a diagnosis of chloracne.  The Veteran and his family lack the medical expertise to provide a competent diagnosis of this disability.  38 C.F.R. § 3.159(a)(1); see Layno, supra.; Davidson, supra.

Without competent evidence of a current disability, a preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b).  The benefit-of-the-doubt rule is thus not for application.  Service connection for chloracne, including as due to Agent Orange exposure is denied.  38 C.F.R. § 3.303; Brammer, supra.; McClain, supra.

B.  Increased Rating

1.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2010). 

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.   

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


2.  Factual Background

On VA examination in September 2007, the Veteran was oriented.  His appearance, hygiene, and behavior were appropriate.  His affect and mood were abnormal.  He had poor concentration and difficulty understanding complex commands.  He had weekly panic attacks. There were no delusions, hallucinations, or suicidal or homicidal ideations.  His speech was normal.  His thought processes were normal, judgment was not impaired, and memory was within normal limits. 

In regards to his occupational history, the Veteran reported that since leaving the military, he had worked as a tire store employee for 38 years in which he had a fair relationship with his supervisors and co-workers.  However, he had anger problems that led to arguments with his co-workers.  

The Veteran was diagnosed as having PTSD.  The examiner added that the Veteran had recurrent recollections of the traumatic event in service and physiological reactivity that symbolized an aspect of the traumatic event.  He persistently avoided stimuli associated with the trauma by having a markedly diminished participation in activities and felt detached or estranged from others.  He had persistent symptoms of increased arousal such as difficulty concentrating, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  

The disturbance caused distress or impairment in social, occupational, or other areas of functioning.  He had difficulty establishing and maintaining effective work/school and social relationships because he didn't have any friends and had difficulty with authority at work.  He was able to maintain effective family role functioning.  He had occasional interference with recreation or leisurely pursuits because he had few leisure pursuits.  He had difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to himself or others.  He was assigned a GAF score of 55. 

In his November 2007 notice of disagreement, the Veteran stated that PTSD caused severe occupational and social impairment in areas of work, school, family relations, judgment, thinking, and mood.  He reported that the only reason he lasted 30 plus years as an employee of the tire store was that it was owned by his family.  His family employed him because no one else would.  He had difficulty completing tasks on a daily basis.  

In statements received in November 2007 by the Veteran's ex-wife, brother, and mother, each reported how the symptoms of PTSD affected his life.  His brother stated that the Veteran was assigned a position in the family business that involved no contact with customers, due to his abusive outburst to customers and staff.  He failed to follow instructions or directions on a daily basis and often failed to complete his job assignments.  His mother indicated that his contact with family and friends had decreased.  His ex-wife reported that he was verbally abusive and had once slapped her.  

Treatment records from the Yakima VA Clinic, VA Puget Sound Health Care System, and Walla Walla VAMC showed treatment for PTSD and depression.  A December 2007 psychiatry note reported such symptoms as recurrent recollections of a traumatic event, hypervigilance, decreased ability to concentrate, trouble staying asleep, irritability, nightmares, depression, being withdrawn from activities, and difficulty with authority.  He was assigned a GAF of 50.  A March 2010 psychiatry note revealed that his dress was appropriate.  He was alert and oriented.  His mood was depressed and his affect was frustrated.  His speech was coherent and spontaneous.  His thoughts were logical without evidence of suicidal or homicidal ideations.  His judgment and insight were good.  He was assigned a GAF score of 50.  

On VA examination in May 2010, the Veteran described his relationship with his mother, father, wife, and two out of three siblings as good.  In regards to his employment, he reported that he was currently working and did not lose any time from work.  He had a good relationship with his supervisor and co-workers.  On mental status examination, his orientation, appearance, hygiene, and behavior were normal or appropriate.  

His affect and mood showed anxiety, irritability, anger, and depression.  Speech and concentration were within normal limits.  His concentration was decreased.  He was easily distracted at work.  Panic attacks occurred less than once a week.  He did not trust others.  There were no delusions, hallucinations, or obsessive compulsive behaviors.  The examiner noted that the Veteran felt detached or estranged from others, had a restricted range of affect, and a sense of a foreshortened future.  He had difficulty establishing and maintaining effective work/school and social relationships because he didn't socialize much.  He did not enjoy any activity like he used to in the past.  He was assigned a GAF score of 50.  

During the April 2011 Travel Board hearing, the Veteran testified that he had depression, outbursts of anger with family members and at work, flashbacks, and nightmares.  He found it difficult to make and keep friends.  He had suicidal thoughts depending on his mood.  He had short-term and long-term memory loss and difficulty understanding complex commands.  He reported that he was currently working, but was dismissed from a prior job due to his anger and inability to handle authoritarian-type people.  He worked 50 hours a week and took off once a month to a couple of times a month due to his PTSD symptoms.  He indicated that he has had three different jobs since 2006.   

3.  Analysis

The Board has considered the GAF scores assigned during this period.  The evidence reflects that with the exception of one occasion early in the appeal period, the Veteran had been assigned GAF scores of 50.  This is indicative of serious symptoms or serious impairment in social, occupational, or school functioning.

The weight of the evidence shows that the Veteran's PTSD has caused deficiencies in most of the areas needed for a 70 percent rating.  The record contains ample examples of his deficiencies in area of work.  While he has not attempted schooling during the current appeal period, the GAF scores contemplate serious deficiency in the area of school.  He and his ex-wife have provided evidence showing deficiency in the area of family relations.  Deficiencies in mood have also been well documented.  

The Veteran does not, however, have total occupational and social impairment, as would be needed for a 100 percent rating.  Although employment difficulties have been reported, the Veteran has been employed throughout the appeal period, working as much as 50 hours per week and earning an estimated $24,000 per year.  The undisputed evidence is that the Veteran has remained employed almost continuously throughout the appeal period.  Hence the evidence is against a finding of total occupational impairment. 

Additionally total social impairment has not been demonstrated.  Although he had an inability to handle authoritarian-type individuals, arguments with his co-workers, and difficulty establishing and maintaining effective social relationships, he was able to maintain a relationship with his mother, father, wife, and two siblings.  He has reported a fair to good relationship with his supervisor and co-workers.  

Overall, the evidence reveals that the Veteran has impairment in most of the areas of work, school, family relations, and mood.  Accordingly, the Board finds that a rating of 70 percent, but no higher, for PTSD is warranted throughout the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

4.  Extraschedular 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The evidence reveals that the Veteran has reported that his PTSD interfered with his ability to maintain employment.  For example, during the pendency of the appeal he reported that the only reason he was able to work 30 plus years in the tire industry was because he was working for a business that was owned by his family.  He indicated that no one else would hire him, that he had three different jobs since 2006, and now missed work once a month to a couple of times per month.  He had anger problems that led to arguments with his co-workers and difficultly with authority at work.  His brother stated that the Veteran had abusive outburst to customers and staff, failed to follow instructions or directions on a daily basis, and often failed to complete his job assignments. The statements by the Veteran and his family raise the question of entitlement to an extraschedular rating.  

The symptoms of his disability are poor concentration, difficulty understanding complex commands, panic attacks, recurrent recollections of a traumatic event, persistent avoidance of stimuli associated with the trauma, markedly diminished participation in activities, detachment or estrangement from others, irritability, outbursts of anger, hypervigilance, an exaggerated startle response, difficulty in establishing and maintaining effective work/school and social relationships, trouble staying asleep, nightmares, depression, difficulty with authority, a restricted range of affect, and long-term and short-term memory problems, and suicidal thoughts; resulting in social and occupational impairment.  These symptoms are contemplated by the rating criteria. Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. §  3.321(b)(1).

5.  Total Rating for Compensation Based on Individual Unemployability

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As noted above, the Veteran has remained employed throughout the appeal period.  Marginal employment is not considered gainful employment, and employment is marginal when a Veteran's earned income does not exceed the U.S. Department of Commerce, Bureau of the Census, poverty threshold for one person.  Marginal employment can also be held to exist on "a facts found" basis, including employment in a protected environment, such as a family business, when earned income is above the poverty level.  38 C.F.R. § 4.16(a).  

In this case the Veteran has reported annual income that exceeds the U.S. Department of Commerce, Bureau of the Census poverty threshold, which was $11,344 for one person in 2010.  U.S. Census Bureau, www.census.gov/hhes/www/poverty/data/threshld/index.html.  

The Veteran and his family members have suggested that his employment is sheltered in the sense that he has been employed in a family business.  The facts do not support a finding that the Veteran's employment is sheltered.  He has testified that he has changed jobs several times in recent years, and is thus apparently able to find employment outside of the family business.  He has at times reported good relationships with co-workers and supervisors, and is able to work in the field alone (although this has the advantage of removing him from contact with others).  He has also been able to work more than full time, putting in 50 or more hours per week.  These facts weigh against a finding that his employment has been sheltered.  The evidence is against a finding of unemployability, and further consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted.

Service connection for chloracne is denied.  


REMAND

During the April 2011 Travel Board hearing, the Veteran reported that in regards to having his sugar levels checked, he had blood work done at the Yakima VA Clinic only two weeks prior to the hearing.  

At the request of the undersigned, the Veteran's representative asked VA personnel at the RO to request records of the reported treatment.  RO personnel complied with this request and it appears that records pertaining to the period up to the date of the hearing were requested.  However, the most recent VA treatment records associated with the claims file were dated in July 2010.  

Where VA has been unsuccessful in obtaining records identified by a claimant, it has a duty to inform the claimant of that fact.  38 C.F.R. § 3.159(e) (2010).  The Veteran and his representative have not yet been informed that VA was unable to obtain records of the treatment he identified at the hearing.

In addition, VA's efforts to obtain records in the custody of a Federal entity, including VA, will continue until VA concludes that the records do not exist or further efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  It is not clear from the record that the treatment records do not exist, or that further efforts to obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all relevant records from the Yakima community based outpatient clinic (CBOC), for the period since July 2010, including blood work results in March 2011, in accordance with 38 C.F.R. § 3.159.  If the Veteran has not received treatment since July 2010, the CBOC or its parent entity, should be asked to verify this fact.

2.  If the records identified by the Veteran at the hearing cannot be obtained, he should be advised of that fact.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


